           Case 4:19-cv-07966-JST Document 22 Filed 03/24/20 Page 1 of 4




 1   Steven L. Weinstein
     steveattorney@comcast.net
 2   P.O. Box 27414
     Oakland, Ca 94602
 3   5101 Crockett Place
     Oakland, CA 94602
 4   Telephone: (510) 336-2181
 5   [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff ABANTE ROOTER
 7   AND PLUMBING, INC. and the alleged Class

 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11
12   ABANTE ROOTER AND PLUMBING,
13   INC., a California corporation, individually
     and on behalf of all others similarly situated,
14                                                         Case No. 4:19-cv-07966-JST
                            Plaintiff,
15                                                        STATUS REPORT AND REQUEST TO
     v.                                                   VACATE CASE MANAGEMENT
16                                                        CONFERENCE
17   UNLOCKED BUSINESS STRATEGIES,
     INC., a New York corporation, and
18   THOMAS R. COSTA, an individual,

19                          Defendant.

20
21          Plaintiff Abante Rooter and Plumbing, Inc. (“Abante” or “Plaintiff”) respectfully provides

22   the following status report and requests that the Court vacate the case management conference

23   scheduled for March 31, 2020. In support of this request, Plaintiff states as follows:

24          1.      Plaintiff filed its Class Action Complaint (“Complaint”) on December 4, 2019,

25   against Unlocked Business Strategies, Inc. (“UBS”). (Dkt. 1.)

26          2.      On December 9, 2019, the Court set a Case Management Conference for March

27   31, 2020, at 2:00 p.m. (Dkt. 9.)

28
           Case 4:19-cv-07966-JST Document 22 Filed 03/24/20 Page 2 of 4




 1          3.       Further, the Parties were directed to file a Joint Case Management Conference

 2   Statement by March 24, 2020. (Dkt. 9.)

 3          4.       On February 17, 2020, Plaintiff filed its First Amended Class Action Complaint

 4   (“FAC”), which named Thomas Costa (“Costa”) (collectively with UBS “Defendants”) as an

 5   additional defendant. (Dkt. 15.)

 6          5.       Plaintiff served Defendant UBS on February 24, 2020 (dkt. 18), placing its

 7   deadline to respond on March 16, 2020.

 8          6.       Plaintiff then served Costa on February 26, 2020 (dkt. 19), placing his deadline to

 9   respond on March 18, 2020.

10          7.       To date, neither defendant has entered an appearance, responded to the Complaint,

11   or reached out to Plaintiff’s counsel.

12          8.       Given that neither defendant has appeared, Plaintiff is unable to meet-and-confer

13   with defense counsel and prepare a Joint Case Management Conference Statement.

14          9.       Instead, Plaintiff filed a Motion for Leave to File a Second Amended Class Action

15   Complaint and to Extend the Deadline to Serve All Defendants. (Dkt. 21.) The Second Amended

16   Complaint will name Merchant Industry, LLC as an additional defendant.

17          10.      Consequently, Plaintiff respectfully requests that the Court vacate the Case

18   Management Conference scheduled for March 31, 2020.

19          Therefore, Plaintiff respectfully requests that the Court vacate the Case Management

20   Conference and for such additional relief as the as the Court deems necessary and just.

21
     Dated: March 24, 2020                         Abante Rooter and Plumbing, Inc., individually
22                                                 and on behalf of all others similarly situated,
23                                                 By: /s/ Taylor T. Smith
                                                   One of Plaintiff’s Attorneys
24
                                                   Steven L. Weinstein
25                                                 steveattorney@comcast.net
                                                   P.O. Box 27414
26                                                 Oakland, Ca 94602
                                                   5101 Crockett Place
27
28
                 STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                      -2-
     Case 4:19-cv-07966-JST Document 22 Filed 03/24/20 Page 3 of 4




                                   Oakland, CA 94602
 1                                 Telephone: (510) 336-2181
 2                                 Patrick H. Peluso*
                                   ppeluso@woodrowpeluso.com
 3                                 Taylor T. Smith*
                                   tsmith@woodrowpeluso.com
 4                                 Woodrow & Peluso, LLC
                                   3900 East Mexico Ave., Suite 300
 5                                 Denver, Colorado 80210
                                   Telephone: (720) 213-0675
 6                                 Facsimile: (303) 927-0809
 7                                 *Pro Hac Vice
 8                                 Counsel for Plaintiff and the Putative Class
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                     -3-
           Case 4:19-cv-07966-JST Document 22 Filed 03/24/20 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above titled document

 3   was served upon counsel of record by filing such papers via the Court’s ECF system on March

 4   24, 2020.

 5                                               /s/ Taylor T. Smith

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                 STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                    -4-
